Exhibit 10.5

 

Mr. John Gerald MacKay

  June 18 2003

9 Reeves St.

Acton, MA 01720

 

Dear Gerry:

 

As we have discussed, it has become apparent that the highest potential growth
markets for Mykrolis Corporation (“Mykrolis”) are in Asia and it is therefore
important that Mykrolis increase the presence of its senior management team in
that region in order to direct and focus Mykrolis’ response to these market
opportunities as they develop. In your current role as Vice President Worldwide
Sales and Marketing, a major proportion of your efforts must be directed at
Asia. For this reason you have proposed that you relocate to Asia and I have
agreed to this proposal. Initially you will be relocated to Singapore, which
will serve as a temporary base of your operations. We recognize that, as the
Asian market evolves, it will be necessary for you to again relocate to another
location closer to the center of the emerging Asian markets, possibly Shanghai,
however, the timing and specific location of the next move can not be identified
at this time. Consequently, it will be necessary for the base of operations for
your position to be flexible in order to respond to the needs of the evolving
global marketplace.

 

This relocation is not intended to change your overall position or status with
the worldwide Mykrolis organization: while, as a formal matter, you will be an
employee and a director of Mykrolis Singapore Pte. Ltd., you will retain your
current title of Vice President Worldwide Sales and Marketing; you will continue
to report to me; you will continue to serve as a member of the Corporate
Executive Committee; you will continue to be an “executive officer” as defined
in the Securities and Exchange Act of 1934 (“’34 Act”); you will continue to be
entitled to the financial planning benefit and to benefit from the Executive
Termination Agreement between Mykrolis and yourself on the same at-will basis as
the other corporate executive officers of Mykrolis. In addition, as an executive
officer under the ’34 Act, you will continue to be subject to the provisions of
the corporate policy entitled “Trading Restrictions on Mykrolis Affiliates and
Insiders” which permits you to trade in the stock of Mykrolis and to exercise
options to acquire shares of Mykrolis Common Stock only during identified “open
window” periods after pre-clearance with the General Counsel and compliance with
all reporting requirements of Section 16 of the ’34 Act and of S.E.C. Rule 144.
Subject to the foregoing restrictions and to the other applicable regulations of
the S.E.C., during your employment you shall be entitled to exercise vested
stock options to the same extent as other executive officers of Mykrolis.

 

Set forth below are the specific relocation accomodations and benefits Mykrolis
is offering to you relating to your move to Singapore. The terms and conditions
of these relocation arrangements are contingent upon your obtaining the
necessary residence visa and work permits and accepting this offer by
countersigning this letter in the space indicated below.

 

1. Transfer Date. Your base of operations will officially transfer to Singapore
on July 1, 2003 (the “Transfer Date”); we will periodically review the
appropriate base for your operations, based upon the needs of the business.

 

2. Salary, Retirement and Benefits. As you know, the Management Development &
Compensation Committee of the Mykrolis Board of Directors (the “MD&CC”) has
approved an increase in your base salary to $200,000, effective as of the first
day of the quarter immediately following the first quarter in which Mykrolis
achieves profitability. The MD&CC has also approved an increase in your the
Mykrolis Incentive Plan (“MIP”) target incentive amount to 50% of your annual
base salary, effective for 2003 and subsequent years. As of the Transfer Date
your annual base salary will be the equivalent of U.S.$180,000.00, you will
become an employee of Mykrolis Singapore Pte. Ltd., will transfer onto the
Singapore payroll, and will be paid in Singapore Dollars; this base salary will
continue until profitability is achieved as described above. The exchange rate
listed in the Wall Street Journal on the Transfer Date will be used to convert
this U.S. Dollar amount into a Singapore Dollar amount which shall be used as
your salary for the duration of your foreign assignment. On an ongoing basis, as
an executive officer, you will be subject to the same salary review, increase
and reduction procedures that apply to other executive



--------------------------------------------------------------------------------

officers. You and your family will be eligible to participate in the health and
dental benefit programs applicable to Singapore offered by CIGNA under the
current indemnity plan as applied to Singapore or a mutually satisfactory
alternative plan. You will be responsible for making any employee contributions
for those benefits; in lieu of the salary withholding of the employee
contribution for this coverage, you agree to make quarterly payments of that
amount directly to Mykrolis Corporation on or before the last day of each fiscal
quarter. Additionally, you will be provided with the SOS Emergency Assistance
services.

 

You have earned a payment under the Mykrolis MIP with respect to your services
to Mykrolis in the U.S. during 2002. While a portion of this award has been paid
to you, the MD&CC has determined that payment of the balance of that award shall
be deferred until the quarter immediately following the first quarter in which
Mykrolis achieves profitability, which will occur after you have relocated to
Singapore. It is understood and agreed that payment of the balance of this MIP
award for 2002 shall be payable by Mykrolis Corporation in U.S. Dollars and will
constitute U.S. source income, subject to withholding of U.S. income taxes
notwithstanding the fact that you may be resident in Singapore at the time that
it is paid. In the event that through no fault of your own that you are assessed
tax on this deferred payment in both the U.S. and Singapore, Mykrolis agrees to
tax equalize the Singapore taxes assessed with respect thereto.

 

Mykrolis will continue the existing life insurance benefit to the extent
possible. In the event that your relocation precludes the continuation of that
life insurance policy, then Mykrolis will obtain a replacement life insurance
policy with as nearly comparable coverage limits and terms as is reasonably
available.

 

Since this move will make you ineligible to participate in the Mykrolis
Corporation Savings and Investment Plan, you will be required to give up any
right to receive benefits thereunder during the period of this assignment. In
compensation for this loss of benefits Mykrolis agrees to pay you annually an
amount equal to 10% of the sum of your base salary plus any cash awards paid
under the MIP in lieu of retirement benefits at the same time that the
retirement contribution is made to executive officers on the U.S. payroll. You
agree that this payment shall be in full satisfaction of any and all retirement
benefits that may be owed to you by Mykrolis and any subsidiary of Mykrolis and
that you hereby waive any claims with respect to any such retirement benefits to
the maximum extent permitted by law. In the event that at any time you become
entitled to participate in the Singapore Central Provident Fund, then the
payment in lieu of retirement benefits provided for herein shall immediately
cease.

 

3. Assignment Completion Bonus; Foreign Service Incentive. Upon successful
completion of your initial four year assignment, you will be entitled to an
Assignment Completion Bonus (taxable income), equal to 5% of your annual base
salary for each of the four years of your initial assignment. This bonus will be
payable at Mykrolis’ discretion in a lump sum in Singapore Dollars on the fourth
anniversary of the Transfer Date, based upon Mykrolis’ reasonable judgement that
all of the terms and conditions of your assignment have been completed. In the
event that you leave the employ of Mykrolis or one of its subsidiaries prior to
the completion of this initial assignment, you shall immediately forfeit all
right to this Assignment Completion Bonus. From and after the fourth anniversary
of the Transfer Date you will be entitled to receive a Foreign Service Incentive
Payment (taxable income), equal to 5% of your annual base salary for each year
you are on foreign assignment. Payment of this 5% Foreign Service Incentive will
be made to you upon completion of each year of service in Asia and shall be
payable on the anniversary of the Transfer Date and will be based upon your
salary at that time, until the assignment concludes; if the assignment concludes
prior to the anniversary of the Transfer Date the final 5% incentive payment
will be pro rated to reflect the duration of such service during the final year.

 

4. Sale of Acton Property. You will receive assistance with the sale of your
home in Acton, MA in accordance with the Coldwell Banker Residential Brokerage
(“CBRB”) relocation program, as modified as described herein. The terms and
conditions of the CBRB relocation program are described on Appendix A attached
hereto. Initially, the “Buyer Value Option” process described on Appendix A will
be followed. If a bona fide buyer for your home has not been obtained by the
specified date, then the “Guaranteed Buyout Offer” process described on Appendix
A will be followed. In order to enable this “Guaranteed Buyout Offer” process to
operate, you agree to cooperate with CBRB to promptly obtain two appraisals of
your Acton home by independent appraisers satisfactory to Mykrolis. In
connection with the operation of



--------------------------------------------------------------------------------

the “Guaranteed Buyout Offer” process you represent to Mykrolis that the
carrying costs of your Action home (mortgage, utilities, maintenance, etc.) do
not exceed $4,000 per month and that you listed your home for sale on or about
April 21, 2003. In the event that you incur liability for U.S. Income taxes
through no fault of your own with respect to any of the benefits afforded by the
CBRB Buyer Value Option or the Guaranteed Buyout Offer, Mykrolis agrees to tax
equalize such liability.

 

5 Final Move Trip to Singapore. You will be reimbursed for the cost of air
transportation to Singapore for you and your family members to make the initial
move to Singapore. This reimbursement will be made in accordance with the
Mykrolis Travel & Expense Reimbursement Policy & Procedures with by coach
airfare and you and your family shall take the most economical fare available.

 

6 Shipment of Household Goods. Moving and Storage: Mykrolis will pay to ship
“essential personal items and household goods” (as those terms are defined on
Appendix 2 attached hereto) to Singapore. To the extent necessary, Mykrolis will
also pay to store your household goods for up to 60 days in Singapore. Any costs
incurred due to the shipping of items other than “essential personal items and
household goods” or for storage beyond such 60 day period will be your
responsibility. Mykrolis will not reimburse the cost of replacing any items
confiscated by customs authorities.

 

Shipment to U.K.: Mykrolis will pay to ship up to a maximum of 1,000lbs of such
“essential personal items and household goods” via ocean transport to the United
Kingdom.

 

7 Relocation Benefits in Singapore. The following relocation benefits will be
paid to you by Mykrolis Singapore Pte Ltd. The relocation benefits specified in
paragraphs (A) and (B) below shall be paid as a monthly stipend; the
reimbursement benefit specified in paragraph (C) shall be paid upon submission
of receipts or other evidence of payment in accordance with the Mykrolis Travel
& Expense Reimbursement Policy & Procedures; the relocation benefit specified in
paragraph (D) shall be paid as a single payment at the first payroll run in
Singapore following the Transfer Date. The exchange rate from the US dollars
listed below to the equivalent Singapore dollars will be established based upon
the exchange rate listed in the Wall Street Journal on July 1, 2003. This
exchange rate will be used to calculate any benefit set up in local currency and
will not fluctuate during the assignment, as it will be paid in local currency.

 

(A) SUBSIDIZED HOUSING ACCOMMODATION: You will be entitled to receive a
subsidized housing accommodation equal to the equivalent of US$53,100.00
annually or US$4,425.00 monthly.

 

(B) RELOCATION AUTOMOBILE ALLOWANCE: You will be provided with a moderately
priced automobile, in accordance with the plan applicable to eligible employees
of Mykrolis Singapore Pte. Ltd.

 

(C) RELOCATION SCHOOLING REIMBURSEMENT: You will be entitled to be reimbursed
for your actual eligible schooling expenses, for your three children up to a
maximum of the equivalent of US$28,000 per year. This reimbursement is available
only for children in elementary and secondary school; as each child graduates
from secondary school this allowance shall be reduced by 1/3. As used herein
“eligible schooling expenses” means tuition, school administrative charges,
uniforms and transportation expenses associated with enrolling your three
children in bilingual elementary or secondary school; but EXCLUDES the cost of
books and recreational fees and expenses.

 

(D) RELOCATION ALLOWANCE FOR INCIDENTALS: An allowance equal to one month of
base salary will be paid upon your arrival to Singapore and is subject to local
payroll taxes. This allowance is intended to cover your incidental expenses not
covered by the foregoing relocation allowances that may arise as a result of
your relocation.

 

8. One-Way Relocation. Since it is our current intent that the Vice President
Worldwide Sales and Marketing shall be based in Asia on a permanent basis, you
recognize and agree that Mykrolis will not pay any expenses to relocate you or
your family back to either the United States or Europe.

 

9. Subsequent Relocations. You recognize and agree that as the Mykrolis markets
in Asia evolve it will be necessary for you to relocate again, possibly to
Shanghai or some other location in China, and you agree to accept such a
subsequent relocation. Mykrolis agrees to offer you relocation benefits for such



--------------------------------------------------------------------------------

subsequent relocation which are generally consistent with the benefits offered
in paragraphs 3, 5, 6 and 7 above; such subsequent relocation benefits shall be
adjusted to reflect the difference in housing and living costs between Singapore
and the destination of such subsequent relocation as calculated by Organization
Resources Counselors, Inc.

 

10. Lease Cancellation Costs. In the event that you incur lease cancellation
costs by reason of: (i) the termination of your employment without cause by
Mykrolis; or (ii) a subsequent relocation directed by Mykrolis, then in either
of such events, Mykrolis agrees to reimburse you for lease cancellation costs
incurred by reason thereof in accordance with the Mykrolis Relocation Policy as
applied to tier 3 employees. Lease cancellation costs arising out of any other
circumstances shall be your responsibility.

 

11. Relocation Commitment. You recognize that by accepting your proposal to
relocate you, Mykrolis will incur substantial additional cost as set forth in
this letter. You agree that in consideration of the relocation benefits provided
hereunder that you will remain in the employ of Mykrolis based in Singapore or
such other location in Asia as shall be specified by the President of Mykrolis
for at least four (4) years. In the event that you leave the employ of Mykrolis
without Mykrolis’ consent or that your employment with Mykrolis is terminated
for cause during that period you agree that you shall immediately forfeit all
rights to the Assignment Completion Bonus specified in Paragraph 3 above. In the
event that your employment is terminated by Mykrolis for reasons other than
cause, then the provisions of the preceding sentence shall not apply.

 

12. No Contract of Employment. The terms of this letter agreement or of any
modification hereof do not create an employment contract and do not give you the
right to remain in the employ of Mykrolis or its subsidiaries, you shall
continue to be an employee-at-will and shall remain subject to discharge at any
time without cause, notice or payment in lieu of notice.

 

13. Governing Law. This letter agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts as applied to
transactions taking place wholly within Massachusetts between Massachusetts
residents.

 

I hope that the above is satisfactory to you. If you accept the relocation
benefits specified in this letter and agree to the obligations set forth herein
please evidence your acceptance of this agreement by countersigning this letter
in space indicated below and returning one countersigned copy to the
undersigned, whereupon this letter shall become the binding agreement between
you and your representatives and Mykrolis and its successors.

 

Sincerely,

 

/s/ Jean-Marc Pandraud

--------------------------------------------------------------------------------

Jean-Marc Pandraud

President & Chief Operating Officer

Mykrolis Corporation

 

Agreed and Accepted as of the above specified date:

 

  /s/ Gerry Mackay.

--------------------------------------------------------------------------------

John Gerald MacKay



--------------------------------------------------------------------------------

Appendix A

Coldwell Banker Residential Brokerage Relocation Program

 

Buyer Value Option (BVO) Process Flow

--------------------------------------------------------------------------------

 

Guaranteed Buyout Offer (GBO) Process Flow

--------------------------------------------------------------------------------

 

Remarks

--------------------------------------------------------------------------------

1. CBRB provides a Managed Marketing Program to the employee with a qualified RE
agent to assist in the procurement of a qualified buyer.   1. CBRB provides a
Managed Marketing Program to the employee with a qualified RE agent to assist in
the procurement of a qualified buyer.   Broker Price Opinion determines the
initial listing price and takes into consideration the need of employee to sell
their home in the least amount of time for the highest price possible.     2.
Two relocation appraisals, by independent appraisers, are completed on
employee’s property and averaged to determine the basis for the employer’s buy
out offer to the employee. Employee has a mandatory marketing period to sell
home through BVO program of from April 21, 2003 through June 23, 2003 before
being able to accept GBO (If an outside buyer is not found within this period,
skip to # 10 in this process flow). Inspections will be ordered on property if
needed.   This protects the company from generally overpaying for employees
home. All appraisers are instructed to complete valuation based on a 90-120 day
marketing time. 2. Once a bona fide buyer has been found and the offer is
verbally negotiated, CBRB signs the Purchase and Sale agreement with the buyer
on the employee’s home.   3. If a bona fide buyer has been found and the offer
is verbally negotiated, CBRB signs the Purchase and Sale agreement with the
buyer on the employee’s home.   Both process are the same at this juncture if an
outside buyer has been identified. Since the employee has a mandatory 90-day
marketing period the likelihood of obtaining an outside buyer is good. 3. CBRB
extends an offer to the employee under the same terms and conditions as the
outside buyer’s offer.   4. CBRB extends an offer to the employee under the same
terms and conditions as the outside buyer’s offer.     4. Employee signs and
returns the CBRB purchase agreements along with title documents to transfer
ownership to CBRB.   5. Employee signs and returns the CBRB purchase agreements
along with title documents to transfer ownership to CBRB.     5. CBRB takes
possession of the property on behalf of the Employer until the closing.   6.
CBRB takes possession of the property on behalf of the Employer until the
closing     6. CBRB signs new listing agreement with agent obligating CBRB to
pay the commission on behalf of Employer.   7. CBRB signs new listing agreement
with agent obligating CBRB to pay the commission on behalf of Employer.    



--------------------------------------------------------------------------------

Buyer Value Option (BVO) Process Flow

--------------------------------------------------------------------------------

 

Guaranteed Buyout Offer (GBO) Process Flow

--------------------------------------------------------------------------------

 

Remarks

--------------------------------------------------------------------------------

7. Equity due employee is calculated and disbursed per client policy.   8.
Equity due employee is calculated and disbursed per client policy.     8. CBRB
closes property with buyer and provides a final financial reporting to client
detailing all expenditures to acquire and resell employee’s property.   9. CBRB
closes property with buyer and provides a final financial reporting to client
detailing all expenditures to acquire and resell employee’s property.        
10. An offer is made to the employee by CBRB on behalf of the Employer based on
the average of the 2 appraisals. Contracts and a deed package are sent to the
employee to be signed and returned to CBRB in the event an outside buyer is not
identified within the mandatory marketing period.         11. Once the employee
accepts the GBO offer, CBRB funds employee equity on home prorated to vacate
date.   Company now becomes responsible for paying carrying costs on employees
home to include; mortgage, taxes, utilities and maintenance.     12. CBRB lists
property with qualified agent at recommended appraisal price for timely sale.  
Company may or may not take a loss on sale on the home depending on present
market conditions. We ask all appraisers to include forecasting in their
original appraisals to identify either market increases or decreases to help
offset any potential loss to the company.     13. Once a bona fide buyer is
found, CBRB enters in contract with buyer and manages home through to successful
closing.         14. CBRB closes property with buyer and provides a final
financial reporting to client detailing all expenditures to acquire and resell
employee’s property and will either invoice client for outstanding bills or
refunds client any unused funds.    



--------------------------------------------------------------------------------

Appendix 2

List of Essential Personal Items and Household Goods

 

Essential Personal Items and Household Goods includes clothing, furniture,
appliances, entertainment equipment, computers and peripherals, china,
glassware, dinner ware, books, moveable rugs, personal effects and other
personal property commonly found in the home but EXCLUDES the following:

 

Automobiles    Explosive, or flammable materials Snowmobiles, jet skis,   
Firearms and other weapons         motorcycles and ATVs    Items commonly
treated as “fixtures” Boats and yachts    livestock and pets Trailers    Plants
and perishable goods Campers    Antique furniture and items and other Jewelry,
watches, precious                articles of extraordinary value
            metals and gems, silver    Currency, stamp collections, rare coins
            and silver service    Collectors items or documents Heirlooms and
articles of peculiar              sentimental value     